


Exhibit 10.25










February 2, 2012    


Mr. Richard H. Anderson
Chief Executive Officer
Delta Air Lines, Inc.
World Headquarters
Atlanta, Georgia 30320


Dear Richard:


As a result of the merger between Delta Air Lines, Inc. (“Delta”) and Northwest
Airlines, Inc. (“Northwest”), Delta will honor the obligations under the
Management Compensation Agreement dated June 28, 2001 between you and Delta,
successor to Northwest (the “MCA”). Pursuant to the MCA, you, your spouse and
your eligible dependents shall be provided certain medical and dental benefits
following your termination of employment at Delta.


Section 3.2 of the MCA provided that you, your spouse and covered dependents
(but only as long as they remain dependents) would be entitled to medical and
dental coverage at the levels provided to you at the time of execution of the
MCA under the then existing Northwest health plans without cost to you for the
life of you and your spouse. This coverage is secondary to any coverage provided
by a subsequent employer. You have voluntarily and permanently waived the
provisions of Section 3.2 of the MCA during your employment with Delta. You also
permanently and voluntarily waived any claim for eligibility under the Northwest
Medical Expense Reimbursement Program (“MERP”) that you may have had under the
MCA. Your participation in the MERP program is hereby terminated in its
entirety.


This letter will further confirm and memorialize your agreement with Delta as to
how the medical and dental benefits under the MCA will be provided following the
termination of your employment with Delta. From the time of your termination of
employment with Delta until you reach age 65, you, your spouse and your eligible
dependents will continue to participate in Delta's group health plans at no cost
to you. Your spouse and any eligible dependents will remain eligible under the
terms of the Delta plan in place year to year until your spouse is eligible for
Medicare, or any other dependents reach the maximum age of coverage for
dependents.


In order to provide the general level of post retirement medical benefits
contemplated under the MCA, we have agreed that, upon your retirement,
resignation or termination from Delta and so long as any subsequent employer or
spouse's employer does not provide you with medical benefit coverage, Delta, at
its cost, will provide you and, once she is eligible for Medicare, your spouse
(regardless of whether you pre-decease your spouse), with either a (i) Medicare
Supplemental Policy with Part D coverage, or (ii) a Medicare Advantage Plan with
Part D coverage, (either of which, the “Policy”). The Company will select the
Policy and Policy provider; however you may direct the Company to use a
different insurer and specific policy if you wish. In addition to providing the
Policy, the Company will reimburse you for any cost that would otherwise be
covered by the medical plan in






--------------------------------------------------------------------------------




Richard H. Anderson
Page 2 of 2
February 2, 2012


effect for you as of the date of this letter, i.e. the current plan for active
employees, (the “Medical Plan”) a summary of which is attached as Exhibit A,
that is not covered by the Policy, at the amount of such benefit as it would
have been provided under the Medical Plan. This reimbursement would include, for
example, the cost of receiving services from a non Medicare provider, provided
such costs would otherwise be covered under the Medical Plan. The Company will
also reimburse you for the cost of any applicable Medicare Part B or D premiums.
Post retirement dental coverage will be reasonably provided through an
individual policy on terms consistent with the current Delta dental benefit
provided to employees as of the date of this agreement, a summary of which
benefits is attached as Exhibit B.


Any reimbursement hereunder will (i) not affect the expenses eligible for
reimbursement in any other tax year; (ii) be made on or before the last day of
your tax year following the tax year in which the expense was incurred; and
(iii) not be subject to liquidation or exchange for another benefit. Consistent
with the terms of the MCA, the post retirement medical and dental coverage will
continue to the death of you and your spouse. You (and following your death,
your spouse) shall be responsible for all applicable state, local and federal
taxes on this medical and dental coverage.


If any change in either the law regarding health benefits or the form or way in
which Delta provides such benefits impacts the future benefits contemplated by
this letter, Delta will reasonably provide medical and dental benefits
equivalent to those described above. Please indicate your agreement with the
provisions of this letter by signing in the space indicated below and returning
a signed copy to me.




Sincerely,




/s/ David R. Goode
David R. Goode
Chairman, Personnel & Compensation Committee
Board of Directors of Delta Air Lines, Inc.






/s/ Richard H. Anderson            
Richard H. Anderson


February 2, 2012                
Date






--------------------------------------------------------------------------------






Exhibit A
Diamond HSA Medical Option Overview
Services and supplies eligible for coverage must be provided for the purpose of
preventing, diagnosing or treating a sickness, injury, disease or symptom, and
meet certain established criteria. If eligible for Medicare, Medicare is primary
and the medical option described here is secondary. This means that this option
pays the difference between what this option would have paid had it been primary
(after deductible and out-of-pocket maximums are met) and the amount Medicare
pays.
2012 Diamond HSA Medical Option
 
Network
Non-Network
Annual Deductible
Employee Only
$2,300
$4,600
Employee & Spouse (Individual/Family)
$2,300/$3,500
$4,600/$7,000
Employee & Child(ren) (Individual/Family)
$2,300/$3,500
$4,600/$7,000
Family (Individual/Family)
$2,300/$4,500
$4,600/$9,000
Coinsurance (% paid by plan)
Plan pays 90% after Deductible
Plan pays 60% of 140% of Medicare Reimbursement Rate after Deductible (Maximum
Non-Network Reimbursement Program (MNRP) rate (also called the Medicare
Reimbursement Rate). A Medicare-allowable charge is what the federal Medicare
program would allow as a covered expense).
Annual Coinsurance Maximum (Includes Behavioral Health/Substance Abuse and
Prescription Drug Benefits; Excludes the Deductible)
Employee Only
$500
$4,600
Employee & Spouse (Individual/Family)
$500/$1,000
$4,600/$7,000
Employee & Child(ren) (Individual/Family)
$500/$1,000
$4,600/$7,000
Family (Individual/Family)
$500/$1,500
$4,600/$9,000
Annual Pharmacy Maximum
None
None
Pharmacy Benefit
Once the annual deductible has been met, prescriptions are paid at 90% of the
Network Charge (as part of the medical benefit)
Once the annual deductible has been met, prescriptions are paid at 60% of R&C
(as part of the medical benefit)





Note - Although determination of whether a provider is a Network or Non-Network
provider will be made at the time the provider renders the service, the level of
benefits shall be those outlined above. For example, if in 2019, Executive seeks
services from a provider who is then a Network provider, but who in 2012 is a
Non-Network provider, the benefits noted under the “Network” column shall be
provided. Conversely, if in 2019, Executive seeks services from a provider who
is then a Non-Network provider, but who in 2012 is a Network Provider, the
benefits noted under the Non-Network column shall be provided. Provided however,
in any event, the Medicare Reimbursement Rate to be used for purposes of
determining the level of the Non-Network benefit shall be the Medicare
Reimbursement Rate at the date the service is provided.




--------------------------------------------------------------------------------




Exhibit B


Comprehensive Dental Option Overview


The dental option described below is a traditional dental option which provides
comprehensive coverage for preventive services, basic restorative services,
major restorative services, and orthodontic services.
DABHP Comprehensive Dental Option Benefits
2012 Dental Benefit
Coverage
Annual Maximum Benefit
$2,000 per person
Annual Deductible
$60 Individual/$240 Family
Preventive Services
100% of Plan Payment Obligation;
not subject to the deductible
Basic Restorative Services
(Such as fillings, extractions, root canals, periodontal procedures)
70% of Plan Payment Obligation after deductible
Major Restorative Services
(Such as crowns, bridges, implants, inlays, onlays)
50% of Plan Payment Obligation after deductible
Dental Oral Surgeries
Simple extractions and other oral surgery procedures
70% of Plan Payment Obligation after deductible
Dental Oral Surgeries
Complex surgical extractions (ADA Codes: 07220, 07230, 07240, 07241, 07951)
50% of Plan Payment Obligation after deductible
Prosthetic Repairs and Adjustments
Denture adjustments and repairs, bridge repair
70% of Plan Payment Obligation after deductible
Prosthetics
Dentures (full and partial), bridges, dental implants and covered
implant-related services
50% of Plan Payment Obligation after deductible
Orthodontia Services
50% of Plan Payment Obligation after deductible
Lifetime Orthodontia Maximum Benefit
$2,000 per person
Lifetime TMJ Maximum Benefit
$500 per person

*








